No. 99-50433
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT




                            No. 99-50433
                          Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARTHA VALDEZ-MORALES,

                                           Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-98-CR-961-1-F
                       - - - - - - - - - -
                          April 6, 2000


Before KING, Chief Judge, and SMITH and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Martha Valdez-Morales appeals her conviction for importation

of marijuana.   Valdez-Morales argues that the district court

erred in denying her motion for a judgment of acquittal on the

basis that the evidence failed to show that she intentionally and

knowingly imported marijuana into the United States.    We have

reviewed the record and the briefs and hold that the evidence of

the events at the border was sufficient for a reasonable jury to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50433
                               -2-

find Valdez-Morales guilty beyond a reasonable doubt.   See United

States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996).

     AFFIRMED.